Case 6:19-cr-00209-PGB-LRH Document 85 Filed 12/28/20 Page 1 of 3 PageID 598




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

  UNITED STATES OF AMERICA

  v.                                CASE NO. 6:19-cr-00209-ORL-40LRH

  IVAN ANDRE SCOTT

                UNITED STATES’ AMENDED WITNESS LIST

        The United States of America hereby files this Witness List.           The

  witnesses that the United States may present during its case-in-chief at the trial

  of this matter include, but are not limited to, the following:

               1. Lillie Walker

               2. Carlos Bell

               3. Kathryn Baltimore

               4. Bie Etinge

               5. Terri Richardson

               6. Lawrence Ngu

               7. Stephen Quindoza

               8. Anthony Magliocco

               9. Christopher Miano

               10. James Simmons

               11. Manuel Larenas
Case 6:19-cr-00209-PGB-LRH Document 85 Filed 12/28/20 Page 2 of 3 PageID 599




              12. Fernando Porras


                                       Respectfully submitted,

                                       MARIA CHAPA LOPEZ
                                       United States Attorney

                                    By: s/ Alejandro J. Salicrup
                                        Alejandro J. Salicrup
                                        Department of Justice
                                        Criminal Division, Trial Attorney
                                        400 West Washington Street
                                        Suite 3100
                                        Orlando, Florida 32801
                                        Telephone: (407) 648-7500
                                        Facsimile: (407) 648-7643
                                        E-mail: alejandro.salicrup@usdoj.gov




                                       2
Case 6:19-cr-00209-PGB-LRH Document 85 Filed 12/28/20 Page 3 of 3 PageID 600




  U.S. v. IVAN ANDRE SCOTT                  Case No. 6:19-cr-00209-ORL-40LRH

                          CERTIFICATE OF SERVICE

         I hereby certify that on December 28, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which

  will send a notice of electronic filing to the following:

         James Smith, Esq.



                                             s/Alejandro J. Salicrup
                                            Alejandro J. Salicrup
                                            Department of Justice
                                            Criminal Division, Trial Attorney
                                            400 West Washington Street
                                            Suite 3100
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-7500
                                            Facsimile: (407) 648-7643
                                            E-mail: alejandro.salicrup@usdoj.gov




                                           3
